         Case 5:18-cv-03297-JWL Document 24 Filed 09/25/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



CLINT A. LORANCE,

               Petitioner,

               v.                                      CASE NO. 18-3297-JWL

COMMANDANT,
U.S. Disciplinary Barracks,

               Respondent.


                                            ORDER

       This matter is a petition for habeas corpus filed under 28 U.S.C. § 2241. Petitioner is

confined at the United States Disciplinary Barracks in Fort Leavenworth, Kansas. Petitioner has

filed a Motion for Discovery (Doc. 23). The Court directs Respondent to respond to the motion

by October 9, 2019, and Petitioner to file a reply by October 23, 2019.

       IT IS THEREFORE ORDERED BY THE COURT that the deadline for Respondent

to file a response to Petitioner’s Motion for Discovery (Doc. 23) is October 9, 2019.

Petitioner’s reply deadline is October 23, 2019.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas, on this 25th day of September, 2019.



                                             S/ John W. Lungstrum
                                             JOHN W. LUNGSTRUM
                                             UNITED STATES DISTRICT JUDGE




                                                   1
